
	
		II
		109th CONGRESS
		2d Session
		S. 4077
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2006
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require the United States Trade Representative to
		  initiate a section 301 investigation into abuses by the Australian Wheat Board
		  with respect to the United Nations Oil-for-Food Programme, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Australian Wheat Board
			 Accountability Act of 2006.
		2.Investigation
			(a)In
			 generalNotwithstanding any
			 other provision of law, not later than 30 days after the date of the enactment
			 of this Act, the United States Trade Representative shall initiate an
			 investigation in accordance with title III of the Trade Act of 1974 (19 U.S.C.
			 2411 et seq.) to determine if actions by the Australian Wheat Board with
			 respect to the Board's abuse of the United Nations Oil-for-Food Programme
			 constitutes an act, policy, or practice and justifies taking action described
			 in section 301(a)(1) of such Act (19 U.S.C. 2411(a)(1)).
			(b)Act, policy, or
			 practiceFor purposes of this
			 Act, any economic damage suffered by United States wheat farmers as a result of
			 the practices of the Australian Wheat Board related to the United Nations
			 Oil-for-Food Programme during the period 1999 to 2003 shall be deemed to be an
			 act, policy, or practice under section 301(a)(1) of the Trade Act of
			 1974.
			3.Actions
			(a)Negotiated
			 settlement
				(1)In
			 generalIf as a result of the
			 investigation required by section 2 an affirmative determination is made that
			 the actions of the Australian Wheat Board have resulted in barriers to United
			 States wheat exports or meet the requirements for mandatory action described in
			 section 301(a)(1) of the Trade Act of 1974 (19 U.S.C. 2411(a)(1)), the United
			 States Trade Representative shall seek a negotiated settlement with the
			 Government of Australia for compensation under section 301(c)(1)(D) of such Act
			 (19 U.S.C. 2411(c)(1)(D)).
				(2)Amount of
			 compensationIn seeking a
			 settlement under paragraph (1), the Trade Representative shall seek
			 compensation in an amount equal to the economic damages suffered by United
			 States wheat farmers as a result of the actions of the Australian Wheat Board
			 with respect to the Board's abuse of the United Nations Oil-for-Food
			 Programme.
				(b)Imposition of
			 duties
				(1)In
			 generalIf the United States Trade Representative fails to reach
			 a settlement with the Government of Australia on or before the date that is 6
			 months after the date that the United States Trade Representative begins the
			 negotiations described in subsection (a), the United States Trade
			 Representative shall establish a retaliation list (as described in section
			 306(b)(2)(E) of the Trade Act of 1974; 19 U.S.C. 2416(b)(2)(E)) and shall
			 impose a rate of duty of 100 percent ad valorem on articles on that list that
			 are imported directly or indirectly from Australia. The duties shall be imposed
			 in a manner consistent with section 301(a)(3) of the Trade Act of 1974 (19
			 U.S.C. 2411(a)(3)).
				(2)Duration of
			 additional dutiesThe duties imposed pursuant to paragraph (1)
			 shall remain in effect until the date that the United States Trade
			 Representative certifies to Congress that the imposition of such duties is no
			 longer appropriate because adequate compensation has been obtained and the
			 Australian Wheat Board is no longer engaging in the acts, policies, or
			 practices that were the basis for the imposition of the duties.
				
